DETAILED ACTION
	Claims 2-21 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The following continuity data is acknowledged in the instant application file:
CONTINUING DATA
This application is a CON of 16/849,245 04/15/2020 PAT 10973921
16/849,245 is a CON of 16/272,930 02/11/2019 PAT 10653788
16/272,930 is a CON of 15/850,062 12/21/2017 PAT 10207007
15/850,062 is a DIV of 14/980,322 12/28/2015 PAT 9849187
14/980,322 is a CON of 13/916,251 06/12/2013 PAT 9220789
13/916,251 has PRO 61/786,265 03/14/2013
13/916,251 has PRO 61/786,121 03/14/2013
13/916,251 has PRO 61/786,221 03/14/2013
13/916,251 has PRO 61/785,996 03/14/2013
13/916,251 has PRO 61/786,287 03/14/2013
13/916,251 has PRO 61/786,162 03/14/2013
13/916,251 has PRO 61/786,237 03/14/2013
13/916,251 has PRO 61/658,835 06/12/2012
13/916,251 has PRO 61/658,853 06/12/2012
13/916,251 has PRO 61/658,836 06/12/2012
13/916,251 has PRO 61/658,856 06/12/2012
13/916,251 has PRO 61/658,850 06/12/2012
13/916,251 has PRO 61/658,827 06/12/2012
13/916,251 has PRO 61/658,839 06/12/2012

Information Disclosure Statement
	The Information Disclosure Statement filed on November 16, 2021 has been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Leisvuori et al. (Organic & Biomolecular Chemistry, 2010, 2131-2141) which teaches phosphoramidates of antiviral nucleoside 5’-monophosphates, but does not teach or suggest using the group to link a TNF prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 2-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626